United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3184
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Ivory B. Mitchell, Jr.,                  *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 31, 2006
                                 Filed: February 15, 2006
                                  ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Ivory Mitchell, Jr., pleaded guilty to escaping from custody, in violation of 18
U.S.C. § 751(a). The district court1 determined that Mitchell was a career offender;
calculated an advisory Guidelines imprisonment range of 37-46 months; denied
Mitchell’s motion for a downward departure; and, after considering the factors in 18
U.S.C. § 3553(a), imposed a sentence of 37 months in prison and 2 years supervised
release. Mitchell appeals his sentence, arguing (1) the district court erred when it



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
determined that the escape offense was a crime of violence and consequently that he
was a career offender, and (2) his sentence is unreasonable.

      We reject both arguments. Mitchell’s escape conviction qualifies as a crime of
violence under U.S.S.G. §§ 4B1.1(a)(2) and 4B1.2 (career-offender provisions), see
United States v. Nation, 243 F.3d 467, 471-72 (8th Cir. 2001) (walkaway escape is
crime of violence under § 4B1.2), and he has not rebutted the presumption of
reasonableness that attaches to his sentence, see United States v. Lincoln, 413 F.3d
716, 717-18 (8th Cir.) (sentence that is within Guidelines range is presumptively
reasonable), cert. denied, 126 S. Ct. 840 (2005).

      Accordingly, we affirm.
                     ______________________________




                                        -2-